Grant, J.
(dissenting). The duty of the defendant towards the plaintiff is alleged in the declaration to have been to furnish him a safe place in, which to work. The negligenoe charged is that “the derrick had become rotten, unsound, ■ and unsafe, and that its condition was known to the defendant.” Plaintiff had been in the employ of the defendant from April 6, 1899, to March 19, 1900, except for a portion of the latter part of the year 1899. He had *490been constantly at work in climbing on this derrick from January to March 19, 1900, when the accident occurred. He was employed for that purpose. The derrick had been erected only four years. It was painted red. The brace broke near the middle. The pieces did not fall, but remained attached. Plaintiff testified: “After I struck the ground, I looked up in the derrick, about 30 or 35 feet, and saw that the brace was broken. After I went back to work there (May 28th), I saw that it was broken off.” On redirect examination he testified: “The board that broke looked as if it was old, — as if it was rotten.” If this statement refers to its appearance as he looked up from the ground after he fell, where he lay with a broken ankle and injured back, it is not entitled to any credence. If it refers to its condition before he fell, he could not, of course, recover; for it would then have been his duty to call the attention of his employer to its condition. Failing in this, he would have assumed the risk. If it refers to the time he returned to work, — Wo months after the accident,— there is no testimony to indicate under what circumstances he saw it. or what examination he made. Whether the pieces were still hanging to the derrick, 35 feet in the air, or whether they had been taken off and were lying on the ground, exposed to the storm, weather, and dirt, or whether he made any examination at all, is left to conjecture. ' There is nothing in this testimony to bring home to the defendant knowledge that the brace was defective or that an inspection was required. Whether this rotten appearance appeared upon the outside, or whether it was only discoverable at and by the breaking of the brace, is also wholly, conjectural. The mere fact that the brace broke is therefore the sole basis to support a finding of negligence. To hold that such indefinite testimony as to the appearance of the brace is sufficient evidence to show negligence would be a reproach to the law. Parties cannot be deprived of their property upon such worthless testimony.
*491If the testimony on the part of the defense as to the manner of the accident was true, the breaking of the brace is easily accounted for. This, however, would not be sufficient to entail liability upon defendant. It was incumbent upon the .plaintiff to show, not only that an inspection would have disclosed the defect, but that the time between its erection and the accident was such that defendant might have expected decay and weakness. There is no evidence to show any such condition. No complaint is made, and no testimony was introduced to indicate, that this derrick was not properly constructed, and with sound material. The evidence adduced by the defendant shows that it was constructed in the usual manner, and of apparently sound material, and that, according to experience, the structure could be expected to last for several years longer without danger, The court instructed the jury that no fault could be found with the construction of the derrick; that it was erected in accordance with the usual pattern, and was similar to all the derricks in that vicinity; and that there was no evidence that, at the time of its construction, the material used was not reasonably fit for the purpose for which it was used. Employers are not called upon to make an inspection until experience has shown that the time has come when an inspection is reasonably necessary to insure safety. Plaintiff, under his testimony, was doing the work in the usual way. He had been doing the same work for months, — climbing about over this derrick, at the same place, and evidently frequently having hold of the same brace. He had seen nothing to indicate weakness or decay. For some reason, wholly unexplained, it broke. This is not a case of machinery which is wearing out. It is a case of a structure which is conceded to have been erected of sufficient strength and material to accomplish the purpose for which it was erected. The brace was a permanent one, and the defendant had no more reason to anticipate dry rot, or a hidden defect, than would a farmer expect to find such a condition in a brace to his *492barn, four years after he erected it. The authorities cited in my Brother’s opinion involve the duty of inspection when inspection becomes necessary. They have no bearing, in my judgment, upon a case where common experience in like matters has shown that the time has not come within which decay may be looked for, and thereby inspection rendered necessary. For this reason I shall not attempt to analyze them.
This case is, in my judgment, controlled by Quincy Mining Co. v. Kitts, 42 Mich. 34 (3 N. W. 240). There two large pieces of timber were placed over a chasm in a mine, for men to walk over. The timbers had been in use, and on the very day of the accident men had frequently walked over them. "While the plaintiff was walking across, one of the timbers broke, in consequence of which he fell into the chasm and was seriously injured. The timbers had been in place five years, in a mine, where decay is more rapid than when situated above the ground, and covered with paint. The evidence on the part of the defendant showed that the timber disclosed no defect when put in, and that five years was not time sufficient to cause dangerous decay or weakness. The timberman had made only a casual examination, and had not applied the simple and usual tests. Why the timber broke was wholly unexplained ; and the court said:
“The mere fact of such injury is no evidence of such fault. * * * The case affords no safe ground for anything beyond conjecture; and if the master can be held liable under the circumstances which the record discloses, on mere guesses or inferences respecting the existence of fault somewhere, the rule that an employé assumes the ordinary risks of his employment will be wholly done away with.”
Wherein does that case differ in principle from this? There was no evidence to show that the mining company had not exercised due care in the selection of the timber. Experience had shown that the time for decay and weakness had not come. Whether there was a concealed knot, or a *493space of concealed dry rot, not apparent upon examination, or whether it broke from some other defect, was wholly a matter of conjecture.
Where a machine failed to respond to the release of a lever, in consequence of which plaintiff was injured, it was held that this created no presumption of negligence; and Quincy Mining Co. v. Kitts was cited with approval. Redmond v. Lumber Co., 96 Mich. 545 (55 N. W. 1004). In Toomey v. Steel Works, 89 Mich. 249 (50 N. W. 850), plaintiff sought to recover upon the sole proof that pieces of a boiler, upon which he was at work, fell upon him. The claim of plaintiff was that the accident showed that the boiler was not properly secured in position. In Robinson v. Charles Wright & Co., 94 Mich. 283 (53 N. W. 938), an elevator fell because the key or pin which held the wheel on the axle had come out, and the eye of one of the balance ropes had slipped off the hook. It was held in the above cases that there was no evidence of negligence.
In my judgment, the above cases in principle and reason control this case. It seems to me that to sustain this verdict would make every owner of a structure an insurer of the soundness of the materials used in its construction.
I think the judgment should be reversed, and no new ’ trial ordered.
Long, J., did not sit.